             Case 1:20-cv-04495-LMM Document 14 Filed 02/12/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

______________________________________
                                 )
 DEMOCRATIC PARTY OF GEORGIA     )
                                 ) CIVIL ACTION FILE NO.
              Plaintiff,         )
       v.                        ) 1:20-CV-04495-LMM
                                 )
 BRIAN KEMP, CANDICE BROCE, DOES )
 1-10,                           )
                                 )
             Defendants.         )



                            NOTICE OF VOLUNTARY
                        DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and LR 41.1, NDGa, Plaintiff

Democratic Party of Georgia (“Plaintiff”), before defendants have served either an

answer or a motion for summary judgment, hereby files this dismissal, without

prejudice, of all claims of Plaintiff against Defendants.

        Respectfully submitted this 12th day of February, 2021.

                                        /s/ Manoj S. “Sachin” Varghese
                                        Manoj S. “Sachin” Varghese
                                        Georgia Bar. No. 734668



#3165730v1

                                         -1-
             Case 1:20-cv-04495-LMM Document 14 Filed 02/12/21 Page 2 of 3




                                        BONDURANT MIXSON & ELMORE LLP
                                        1201 West Peachtree Street NW, Suite 3900
                                        Atlanta, GA 30309
                                        (404) 881-4102
                                        varghese@bmelaw.com

                                        Gerald Weber
                                        Georgia Bar No. 744878
                                        LAW OFFICES OF GERRY WEBER, LLC
                                        Post Office Box 5391
                                        Atlanta, GA 31107
                                        (404) 522-0507
                                        wgerryweber@gmail.com

                                        William Most, La. Bar. No. 36914
                                        David Lanser, La. Bar No. 37764
                                        LAW OFFICE OF WILLIAM MOST
                                        201 St. Charles Ave., Ste. 114, #101
                                        New Orleans, LA 70170
                                        (504) 509-5053
                                        williammost@gmail.com




#3165730v1

                                         -2-
             Case 1:20-cv-04495-LMM Document 14 Filed 02/12/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I hereby certify on February 12, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to all attorneys of record, including:

        Holly A. Pierson
        Pierson Law LLC
        3127 Maple Drive, N.E.
        Atlanta, GA 30305
        hpierson@piersonlawllc.com

        Charles E. Peeler
        Troutman Pepper Hamilton Sanders LLP
        600 Peachtree Street, Suite 3000
        Atlanta, GA 30308
        Charles.peeler@troutman.com

        Dated: February 12, 2021

                                        /s/ Manoj S. “Sachin” Varghese
                                        Manoj S. “Sachin” Varghese
                                        Georgia Bar. No. 734668




#3165730v1
